DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/22/22 have been fully considered but they are not persuasive. The Chandran reference still anticipates at least claim 1. Further, the amendment has invoked new USC 112 rejections.
In response to applicant's argument at the bottom of page 6 and top of page 7 of the Remarks that Chandran indirectly heats the fluidized bed and does not contact the contents of the bed, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant asserts in paragraph 2 of page 7 that the claims require that the pulse detonation burner is under the gasifier body and Chandran orients the resonance tubes perpendicular to the fluidization steam flow. The Examiner respectfully disagrees. The claim requires only that the burner is “under the gasifier body and connected to the gasifier body.” As seen in Figure 1 of Chandran, burner 12 is under and connected to gasifier body 34.
Applicant further asserts in paragraph 3 of page 7 that mixing of pulse detonation gases directly with the biomass of Chandran would appear to undermine the stated structural distinction between the instant invention and Chandran instead of utilizing functional or process limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05(p) II. Claim 1 recites a pulse detonation burner “which produces a hot gas.” This is a process limitation and should be amended to recite that the burner is “configured to” perform the intended function. Claims 2-9 depend on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandran (US 2004/0079087 A1).
Regarding claims 1 and 2, Chandran discloses an apparatus comprising: a gasifier body 34; a feeder 30 positioned to feed biomass into the body 34 (paragraph 80); a pulse detonation burner 12 located under the body 34 and connected to the body 34 so as to heat the bed of the body 34 (paragraph 81); and an outlet 36 connected to the body 34 (paragraph 82). Chandran discloses that the pulse detonation burner can produce shockwaves at frequencies over 2 Hz (paragraph 64).
Regarding claim 3, Chandran discloses that the fluidized bed can be 900 to 1,800 °F (482 to 982 °C) (paragraph 11).
Regarding claim 4, Chandran discloses that the pulse burner 12 is beneath body 34
Regarding claim 5, Chandran discloses that the burner is connected to a fuel source 22 and air plenum 24 (paragraph 60). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chandran as applied to claim 1 above.
Regarding claim 6, Chandran discloses that both gasification and reformation occur within the body 34 (paragraph 33) but not distinct bodies or reactors for doing so. 
Regarding claim 7, Chandran discloses that the pulse detonation burner can produce shockwaves at frequencies over 2 Hz (paragraph 64).
Regarding claim 8, Chandran discloses that the fluidized bed can be 900 to 1,800 °F (482 to 982 °C) (paragraph 11).
Regarding claim 9, Chandran discloses that the outlet 36 of the body is a cyclone (Venturi) throat (paragraph 82).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725